USDC IN/ND case 1:20-cv-00225-HAB-SLC document 7 filed 09/03/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 KENNETH S. FERGUSON,

                Petitioner,

                      v.                            CAUSE NO. 1:20-CV-225-HAB-SLC

 WARDEN,

                Respondent.

                                  OPINION AND ORDER

       Kenneth S. Ferguson, proceeding pro se, filed a petition to expunge his State

convictions under Ind. Code § 35-38-9. Upon review, the court determines that it lacks

subject matter jurisdiction over the issues raised in in the petition. See Buethe v. Britt

Airlines, Inc., 749 F.2d 1235, 1238 (7th Cir. 1984). (“[I]t is axiomatic that subject matter

jurisdiction cannot be waived, and that courts must raise the issue sua sponte when it

appears that subject matter jurisdiction is lacking.”). As a federal district court, this

court has subject matter jurisdiction over claims arising under federal law or for claims

where there is diversity of citizenship between the parties. 28 U.S.C. § 1331; 28 U.S.C. §

1332. Ferguson, the sole party in this case, resides in the State of Indiana. Further, the

petition seeks relief under State law and contains no indication of any violation of his

constitutional or federal rights. As a result, it appears that the court lacks subject matter

jurisdiction, and Ferguson cannot proceed on this petition in this court.

       For these reasons, the court DISMISSES this case for lack of subject matter

jurisdiction.
USDC IN/ND case 1:20-cv-00225-HAB-SLC document 7 filed 09/03/20 page 2 of 2


     SO ORDERED on September 3, 2020.

                                    s/ Holly A. Brady
                                   JUDGE HOLLY A. BRADY
                                   UNITED STATES DISTRICT COURT




                                        2
